                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

 Cathy Renee Gallo,

                             Plaintiff,                   No.18-cv-928

       v.                                                  (Judge Jones)

 Nancy A. Berryhill,
 Acting Commissioner of
 Social Security,

                            Defendant.


                                 MEMORANDUM

                                 February 15, 2019

      I. Procedural Background.

      We consider here the appeal of Plaintiff Cathy Gallo from an adverse

decision of the Social Security Administration (“SSA” or “Agency”) on her

application for disability insurance benefits. Plaintiff’s claim was initially denied at

the administrative level on March 26, 2015. Plaintiff then requested a hearing

before an administrative law judge (ALJ) and received a hearing on January 17,

2017. On April 17, 2017, ALJ Susan L. Torres issued a written decision (Doc. 8-2

at 12-31) that denied benefits. Plaintiff requested review from the Appeals Council

but was unsuccessful. (Doc. 8-2 at 2-6). The Appeals Council’s denial of Plaintiff’s
request for review is a final decision of the Agency that vests this Court with

jurisdiction over this matter pursuant to 42 U.S.C. § 405g.

      II. Testimony before the ALJ.

      ALJ Torres conducted a hearing in this matter on January 17, 2017. Plaintiff

was present along with her attorney and Mr. Bierley, a vocational expert. Their

testimony may be summarized as follows.

      Plaintiff testified that she last worked in 2010 as an employee of Giant

Foods. She stopped working at that time due to a work injury for which she

received workman’s compensation benefits. She currently has no income. She

rents an apartment but must rely on her daughter to provide money to defray her

living expenses and prescriptions. She is currently five months behind in her rent

and had previously signed her car over to her landlord in lieu of rent. (R. 42-43).

      Her work at Giant Foods was in the floral department. At one point she took

a job at Home Depot to make more money. She returned to Giant Foods after one

year because the insurance benefit was superior to that provided by Home Depot.

Her work involved caring for plants and assisting customers. (R. 43-44).

      Plaintiff’s treating physicians are Dr. Albano-Aluquin, a rheumatologist, and

Dr. Vonah, her personal physician. Dr. Albano-Aluquin treats Plaintiff’s

rheumatoid arthritis. Plaintiff takes methotrexate and folic acid to alleviate

symptoms related to her rheumatoid arthritis. Dr. Vonah has prescribed morphine



                                         -2-
sulfate and Percocet for pain and a steroidal medication for a skin condition

characterized by chronic itching. The medications for her skin condition are in pill

form and she also uses a steroid cream. She takes the Percocet three times daily

and the morphine sulfate twice daily. These medications produce side effects in the

form of dizziness, fatigue, and nausea. (R. 44-46).

      Plaintiff experiences most of her pain in her hands, feet, knees, and hips and

also experiences flare-ups in the back of her neck. The pain in her feet has caused

her toes to curl and this makes walking difficult. The pain in her feet is a sharp,

stabbing pain. She finds that if she elevates her feet the pain diminishes to a dull

throb. Her knuckles swell and this produces a burning sensation in her hands. The

pain in her feet is constant while the pain in her hands is worse at night but

improves somewhat during the day. If she sits too long the pain in her hips

worsens and forces her to get up. The hip pain also makes it difficult for her to lay

flat in bed. Her hip pain is of a throbbing variety. The neck pain is present mostly

at night and is located at the base of her neck. The neck pain does not radiate. (R.

46-48).

      Plaintiff has had carpal tunnel surgery but was unsure which hand was

affected. She is right hand dominant and is “pretty sure” the carpal tunnel release

was performed on her right hand. She stated that the surgery had not been helpful

and that she continues to experience swelling, pain, and throbbing. She buys only



                                         -3-
slip on shoes and needs help with buttons as a result of her carpal tunnel syndrome.

She cannot remove cellophane from an object wrapped with that substance because

she cannot pinch effectively. (R. 48-49).

      Her skin condition is a form of dermatitis which sometimes produces open

sores. These sometimes bleed and her daughter has to help her bandage them.

Getting her hands wet exacerbates the dermatitis and aggravates the sores. As a

result, she showers only twice each week. A friend who is a nursing assistant

checks her hands once each week and applies an antibiotic cream on any sores that

are festering. (R. 48-50).

      Plaintiff is not able to sleep through the night due to the fact that being

supine for more than half an hour produces headaches. Her hip pain also

complicates her sleep. She spends most of the night in a chair. She sleeps

approximately two hours each night. As a result, she is typically fatigued during

the day and takes four to five short naps on average. (R. 50-51).

      Plaintiff also experiences migraine headaches about four times each week.

She takes Imitrex for her migraines. The Imitrex alleviates the pain but it typically

takes about four hours to eliminate the pain. The migraines begin with an aura in

her vision and produce nausea, vomiting, and sharp pain above her right eye.

During these episodes she must get to a dark place and cannot tolerate any noise.




                                         -4-
On occasion her migraines can last up to twenty hours. On these occasions she

will go to an emergency room for medical assistance. (R. 51-54).

      Plaintiff stated that she has difficultly walking and does not even do her own

grocery shopping. She has trouble walking even as far as to her mailbox and back.

She can stand for approximately fifteen minutes but then her feet are in such pain

that she must sit down. She can sit in one place for an hour to an hour and one half

but must then get up because her hips begin to ache. She can lift approximately

five pounds and is able to dress herself and bathe herself only with assistance from

her daughter. Plaintiff also related that she experiences panic attacks “a couple of

times a week”. The panic attacks produce shortness of breath and dizziness. They

can last for as long as two hours. Whenever she knows that she has to deal with

something that takes her out of her normal routine such as a doctor’s appointment

or the arrival of company she is likely to experience a panic attack. (R. 54-55).

      She testified further that she has had several surgeries for thoracic outlet

syndrome and she is concerned that she may need another such surgery. She is also

having issues with her vision due to a malfunction of her tear ducts. Her tear ducts

clog and this produces intense pain and impairs her vision at times. She takes

prescription eye drops for this condition and her doctor wants her to have a test of

some sort when she next experiences a flare up of this condition. (R. 55-56).




                                         -5-
      Plaintiff travels to her grandparents’ home on the shore in North Carolina on

occasion when her dermatitis is aggravated. Her grandparents take her to their

beach home in North Carolina because she can get extra sunlight. Extra sunlight

has the effect of blunting her skin symptoms. Her grandparents drive and the trip,

which should take eight hours, typically takes twelve hours because she must stop

frequently. Plaintiff no longer drives herself and goes places only as a passenger.

Driving aggravates her leg pain and being out of the house can produce a panic

attack. She does not clean or cook. Her daughter and a friend do all her cleaning

and cooking for her. She reads during the day when she feels up to it and watches

the news on television at night. She formerly painted as a hobby but can no longer

do so. (R. 57-59).

      Also testifying was Mr. Bierley, a VE. He stated that his testimony would be

consistent with the Dictionary of Occupational Titles unless he stated otherwise.

Plaintiff’s attorney did not object to the VE’s qualifications. Mr. Bierley described

Plaintiff’s past relevant work as that of a “floral sales person”. He stated that

Plaintiff’s work had been semi-skilled and, though classified as light exertional

level, it was typically performed at medium exertional level. (R. 59-60).

      The ALJ asked Mr. Bierley a hypothetical question in which he was to

assume a person of Plaintiff’s age, education, and work experience with the

residual functional capacity (“RFC”) to perform light work with limitations



                                          -6-
including: only occasional climbing of ramps and stairs; never climbing on ladders,

ropes, or scaffolds; only occasional stooping, kneeling, crouching, or crawling;

only occasional reaching overhead with the upper extremities; avoidance of

exposure to extreme cold, loud noise, vibration, and hazards such as heights and

moving machinery; and the ability to remember and carry out only simple

instructions. (R. at 60).

      Based upon the profile presented by the ALJ’s hypothetical question, the VE

stated that the hypothetical person could not perform Plaintiff’s past relevant work.

However, the VE testified that other jobs (e.g. “small products assembler”,

“electrical accessories assembler”, and “machine feeder”) existed in significant

numbers in the national economy that the hypothetical person could perform.

When asked whether the hypothetical person could perform sedentary work with

the same limitations as in the first hypothetical question, the VE stated that the

hypothetical person could not do Plaintiff’s past relevant work but could perform

such jobs as “final assembler”, “inspector”, and “table worker”, all of which exist

in significant numbers in the national economy. (R. at 61).

      The ALJ then asked a third hypothetical question in which the assumptions

about age, education, and work experience remained the same but the limitations

included: sitting no more that two hours per day and standing/walking no more two

hours per day; the need to change positions every thirty minutes; the need to take



                                         -7-
unscheduled breaks more that five times per day for five to ten minutes at a time;

only occasional lifting or carrying up to ten pounds and rarely lifting or carrying up

to twenty pounds; and only occasional twisting of the head to look left or right and

occasional stooping, crouching, and climbing on ladders or stairs. Confronted with

this hypothetical question, the VE stated that the hypothetical person could not

perform any work of any sort. The VE responded also that, assuming a person

would consistently miss three or more days of work each month, such a person

would be unemployable. The VE stated that his opinion on issues such as the

number of breaks, changing positions, and absenteeism was based on his thirty

years of experience and his review of professional periodicals.

      III.   Relevant Medical Evidence.

      1. Doctor William R. Vonah, MD.

      Dr. Vonah treated Plaintiff from December 2013 through at least September

of 2016. The record indicates that he saw Plaintiff no fewer that sixteen times

during that period. Dr. Vonah continually assessed Plaintiff to be suffering from

chronic problems including: migraine headaches, depression, brachial plexus

lesions, status post thoracic outlet syndrome, rheumatoid arthritis, chronic




                                         -8-
dermatitis accompanied by skin eruptions, and, by May of 2015, chronic pain

syndrome. 1

       Over the course of his treatment of Plaintiff, Dr. Vonah prescribed a variety

of pain medications including Percoset and morphine sulfate. He prescribed

Imitrex and Toradol for Plaintiff’s migraine headaches. Lexapro was prescribed for

Plaintiff’s depressive symptoms and Klonopin was prescribed for her anxiety.

Various steroid creams and antihistamines were prescribed for Plaintiff’s skin

lesions. In January of 2015 Dr. Vonah referred Plaintiff to Dr. Shirley Albano-

Aluquin for a rheumatology evaluation.

       2. Dr. Shirley Albano-Aluquin.

       Dr. Albano-Aluquin is a rheumatologist employed with the Milton S.

Hershey Medical Center. She had first seen Plaintiff in 2007 but did not see her

again until Dr. Vonah’s referral in 2015. Dr. Albano-Aluquin first saw Plaintiff in

June of 2007 “for a blistery rash over the wrists and ankles which eventually




       1
          According to the Mayo Clinic Website, “the brachial plexus is the network of nerves that
send signals from your spinal cord to your shoulder, arm, and hand. Brachial plexus injury is a
result of trauma which, in serious cases, can impair the ability to use the affected arm severely.
Some brachial plexus injuries can cause chronic problems including pain and numbness.”
www.mayoclinic.org/diseases/bracialplexusinjury. “Thoracic outlet syndrome is a group of
disorders that occur when blood vessels or nerves in the space between your collar bone and your
first rib (thoracic outlet) are compressed. This can cause pain in your shoulders and neck and
numbness in your fingers. … doctors recommend surgery to treat thoracic outlet syndrome only
when other treatments had not been effective. Surgery has higher risks than do other treatments
and may not always treat your symptoms.” www.mayoclinic.org/diseases/thoracicoutletsyndrome.


                                              -9-
spread to the knees and elbows accompanied by joint pain.” (R. 355). During the

relevant time period, Dr. Albano-Aluquin saw Plaintiff on four occasions:

February 2, 2015; June 4, 2015; August 18, 2015; and January 6, 2016.

      On February 2, 2015, Dr. Albano-Aluquin assessed “chronic severe mixed

pain, fluctuating from moderate to severe, notable after shoulder injury back in

2009, status post multiple surgeries for thoracic outlet syndrome with mild

improvement of pain, history of carpal tunnel surgery for wrist pain, and persistent

mixed pain from joint, myofascial and neuropathic structures.” Dr. Albano-

Aluquin started Plaintiff on Plaquenil in the hope that it “might help the

inflammatory component of her neuropathic, myofascial, and joint pains.” Dr.

Albano-Aluquin also noted that Plaintiff had previously tried multiple neuropathic

pain medications (including Lyrica and Cymbalta) without relief but with side

effects. (R. 357).

      On June 4, 2015, Dr. Albano-Aluquin assessed that Plaintiff suffered from

inflammatory arthritis and myofascial and neuropathic pain. She noted that

Plaintiff “has not benefited from her four month trial of Plaquenil” and that she

was going to prescribe Methoprexate on a trial basis. (R. 350).

      On August 18, 2015, Dr. Albano-Aluquin assessed that Plaintiff continued

to manifest “chronic mixed pain from a combination of severe neuropathic pain,

myofascial pain, and osteoarthritis with inflammatory arthritis, with mild positive



                                        - 10 -
rheumatoid factor which can be consistent with mixed inflammatory arthritis

including rheumatoid arthritis.” Dr. Albano-Aluquin noted that Plaintiff had been

unable to tolerate doses of oral Methotrexate and had switched Plaintiff to

subcutaneous injections. Dr. Albano-Aluquin also noted that: “Her pains persist

and fluctuate from moderate to severe impacting activities and quality of life. The

worst are over the legs, back, and feet, with some swelling of the toes.” (R. 335-

336).

        On January 6, 2016, Dr. Albano-Aluquin continued to assess chronic mixed

pain from inflammatory arthritis with severe myofascial and neuropathic pain. She

continued Plaintiff on the medications and injections she had previously

prescribed. (R. 329).

        On January 12, 2017, Dr. Albano-Aluquin completed a Physical Residual

Functional Capacity Questionnaire regarding Plaintiff. She noted that she had been

seeing Plaintiff twice each year and that she diagnosed Plaintiff to be afflicted by

inflammatory arthritis and chronic pain. Plaintiff’s prognosis was described as

“poor”. Dr. Albano-Aluquin stated that her diagnosis and assessment were

supported by clinical findings and objective signs including joint tenderness and

tender points on exam. Dr. Albano-Aluquin indicated that Plaintiff’s impairments

had lasted more that twelve months and that they were consistent with symptoms




                                        - 11 -
and functional limitations described in her evaluation. Dr. Albano-Aluquin

indicated that Plaintiff was not a malinger. (R. 581-582).

      Dr. Albano-Aluquin assessed that Plaintiff’s pain and other symptoms would

constantly interfere with the attention and concentration needed to perform even

simple work tasks and that she was incapable of performing even “low stress” jobs.

In terms of her physical capacities, Dr. Albano-Aluquin estimated that Plaintiff

could: sit and stand for no more than twenty to thirty minutes at a time and sit and

stand for less than a total of four hours in an eight hour work day; rarely carry or

lift twenty pounds and occasionally carry or lift up to ten pounds; occasionally

look up or down and right or left; occasionally twist, stoop, couch, or climb on

stairs or ladders; and engage in grasping or twisting of objects or reaching with her

arms for no more that thirty percent of an eight hour workday. Dr. Albano-Aluquin

estimated that Plaintiff would require more than five unscheduled breaks of five to

ten minutes duration during an eight hour workday. Finally, Dr. Albano-Aluquin

opined that the symptoms she identified would cause Plaintiff to miss more than

four days from work per month. (R. 583-584).

      IV.    The ALJ Decision.

      The ALJ’s Notice of Decision dated April 17, 2017 (R. at 12-31) was

unfavorable to the claimant and included the following findings of fact and

conclusions of law:



                                         - 12 -
1. The claimant last met the insured status requirements of the

   Social Security act on December 31, 2015.

2. The claimant did not engage in substantial gainful activity

   during the period from her alleged onset date of August 15,

   2013 through her date last insured of December 31, 2015.

3. Through the date last insured, the Plaintiff had the following

   severe impairments: inflammatory arthritis, history of

   thoracic outlet syndrome, history of right carpal tunnel

   syndrome, degenerative disc disease of the cervical and

   lumbar spine, migraine headache, eosinophilic dermatitis,

   depressive disorder, and anxiety disorder.

4. Through the date last insured, the claimant did not have an

   impairment or combination of impairments that met or

   medically equal the severity of one of the listed impairments

   in 20 C.F.R, part 404, sub. part B, App’x 1 (20 C.F.R. 404.

   520(d), and 404.1525 and 404.1526).

5. After careful consideration of the entire record the

   undersigned finds that, through the date last insured, the

   claimant had the residual functional capacity to perform

   sedentary work as defined in 20 C.F.R 404.1567 (a) except:



                                - 13 -
   occasionally climb ramps or stairs, but never climb ladders,

   ropes, or scaffolds; occasionally stoop, kneel, crouch, and

   crawl; occasionally reach overhead with the bilateral upper

   extremities; avoid concentrated exposure to extreme cold,

   loud noise, vibration, and workplace hazards such as heights

   and moving machinery on the ground like forklifts; and can

   understand, remember, and carry out simple instructions.

6. Through the date last insured, the claimant was unable to

   perform any past relevant work.

7. The claimant was born on May 25, 1967 and was forty-eight

   years old, which is defined as a younger individual, on the

   date last insured.

8. The claimant has a limited education and is able to

   communicate in English.

9. Transferability of job skills is not material to the

   determination of disability because using the Medical-

   Vocational Rules as a framework supports a finding that the

   claimant is “not disabled,” whether or not the claimant has

   transferrable job skills.




                                 - 14 -
           10. Through the date last insured, considering the claimant’s

              age, education, work experience, and residual functional

              capacity, there were jobs that existed in significant numbers

              in the national economy that the claimant could have

              performed.

           11. The claimant was not under a disability, as defined in the

              Social Security Act, at any time from August 15, 2013, the

              alleged onset date, through December 31, 2015, the date last

              insured.

       V.     Disability Determination Process.

       The Commissioner is required to use a five-step analysis to determine

whether a claimant is disabled.2 It is necessary for the Commissioner to ascertain:



       2
           ADisability@ is defined as the Ainability to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous period of not less
than 12 months . . . .@ 42 U.S.C. ' 423(d)(1)(A). The Act further provides that an individual is
disabled

                       only if his physical or mental impairment or impairments are
               of such severity that he is not only unable to do his previous work
               but cannot, considering his age, education, and work experience,
               engage in any other kind of substantial gainful work which exists in
               the national economy, regardless of whether such work exists in the
               immediate area in which he lives, or whether a specific job vacancy
               exists for him, or whether he would be hired if he applied for work.

       42 U.S.C. ' 423(d)(2)(A).



                                               - 15 -
1) whether the applicant is engaged in a substantial activity; 2) whether the

applicant is severely impaired; 3) whether the impairment matches or is equal to

the requirements of one of the listed impairments, whereby he qualifies for benefits

without further inquiry; 4) whether the claimant can perform his past work; 5)

whether the claimant=s impairment together with his age, education, and past work

experiences preclude him from doing any other sort of work. 20 CFR ''

404.1520(b)-(g), 416.920(b)-(g); see Sullivan v. Zebley, 493 U.S. 521, 110 S. Ct.

885, 888-89 (1990).

      The disability determination involves shifting burdens of proof. The initial

burden rests with the claimant to demonstrate that he is unable to engage in his past

relevant work. If the claimant satisfies this burden, then the Commissioner must

show that jobs exist in the national economy that a person with the claimant=s

abilities, age, education, and work experience can perform. Mason v. Shalala, 993

F.2d 1058, 1064 (3d Cir. 1993).

      As set out above, the instant decision was decided at the fifth step of the

process when the ALJ found there are jobs that exist in the national economy that

Plaintiff is able to perform. (Doc. 8-2 at 25).

      VI.    Standard of Review.

      This Court’s review of the Commissioner=s final decision is limited to

determining whether there is substantial evidence to support the Commissioner=s


                                         - 16 -
decision. 42 U.S.C. ' 405(g); Hartranft v. Apfel, 181 F.3d 358, 360 (3d Cir. 1999).

Substantial evidence means Amore than a mere scintilla”. It means “such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.@

Richardson v. Perales, 402 U.S. 389, 401 (1971); see also Cotter v. Harris, 642

F.2d 700, 704 (3d Cir. 1981). The United States Court of Appeals for the Third

Circuit further explained this standard in Kent v. Schweiker, 710 F.2d 110 (3d Cir.

1983).

                        This oft-cited language is not . . . a talismanic or
                self-executing formula for adjudication; rather, our
                decisions make clear that determination of the existence
                vel non of substantial evidence is not merely a
                quantitative exercise. A single piece of evidence will
                not satisfy the substantiality test if the Secretary
                ignores, or fails to resolve, a conflict created by
                countervailing evidence. Nor is evidence substantial if
                it is overwhelmed by other evidenceB-particularly
                certain types of evidence (e.g., that offered by treating
                physicians)B-or if it really constitutes not evidence but
                mere conclusion. See Cotter, 642 F.2d at 706
                (ASubstantial evidence@ can only be considered as
                supporting evidence in relationship to all the other
                evidence in the record.@) (footnote omitted). The search
                for substantial evidence is thus a qualitative exercise
                without which our review of social security disability
                cases ceases to be merely deferential and becomes
                instead a sham.

710 F.2d at 114.

         This guidance makes clear that it is necessary for the Secretary to analyze

all evidence. If she has not done so and has not sufficiently explained the weight


                                          - 17 -
given to all probative exhibits, Ato say that [the] decision is supported by

substantial evidence approaches an abdication of the court=s duty to scrutinize the

record as a whole to determine whether the conclusions reached are rational.@

Dobrowolsky v. Califano, 606 F.2d 403, 406 (3d Cir. 1979). In Cotter, our Court

of Appeals clarified that the ALJ must not only state the evidence considered

which supports the result but also indicate what evidence was rejected: ASince it is

apparent that the ALJ cannot reject evidence for no reason or the wrong reason, an

explanation from the ALJ of the reason why probative evidence has been rejected

is required so that a reviewing court can determine whether the reasons for

rejection were improper.@ Cotter, 642 F.2d at 706-07. However, the ALJ need

not undertake an exhaustive discussion of all the evidence. See, e.g., Knepp v.

Apfel, 204 F.3d 78, 83 (3d Cir. 2000). AThere is no requirement that the ALJ

discuss in her opinion every tidbit of evidence included in the record.@ Hur v.

Barnhart, 94 F. App=x 130, 133 (3d Cir. 2004). A[W]here [a reviewing court] can

determine that there is substantial evidence supporting the Commissioner=s

decision, . . . the Cotter doctrine is not implicated.@ Hernandez v. Commissioner

of Social Security, 89 Fed. Appx. 771, 774 (3d Cir. 2004) (not precedential).

      A reviewing court may not set aside the Commissioner=s final decision if it

is supported by substantial evidence, even if the court would have reached different

factual conclusions. Hartranft, 181 F.3d at 360 (citing Monsour Medical Center v.


                                        - 18 -
Heckler, 806 F.2d 1185, 1190-91 (3d Cir. 1986); 42 U.S.C. ' 405(g) (A[t]he

findings of the Commissioner of Social Security as to any fact, if supported by

substantial evidence, shall be conclusive . . .@). AHowever, even if the Secretary=s

factual findings are supported by substantial evidence, [a court] may review

whether the Secretary, in making his findings, applied the correct legal standards to

the facts presented.@ Friedberg v. Schweiker, 721 F.2d 445, 447 (3d Cir. 1983)

(internal quotation omitted). Where the ALJ=s decision is explained in sufficient

detail to allow meaningful judicial review and the decision is supported by

substantial evidence, a claimed error may be deemed harmless. See, e.g., Albury v.

Commissioner of Social Security, 116 F. App=x 328, 330 (3d Cir. 2004) (not

precedential) (citing Burnett v. Commissioner, 220 F.3d 112 (3d Cir. 2000) (A[O]ur

primary concern has always been the ability to conduct meaningful judicial

review.@). Finally, an ALJ=s decision can only be reviewed by a court based on the

evidence that was before the ALJ at the time he or she made his or her decision.

Matthews v. Apfel, 239 F.3d 589, 593 (3d Cir. 2001).

      VII.    Discussion

         A. General Considerations

      At the outset of this Court’s review of whether the ALJ has met the

substantial evidence standard regarding the matters at issue here, I note that the

Third Circuit has repeatedly emphasized the special nature of proceedings for


                                         - 19 -
disability benefits. See Dobrowolsky, 606 F.2d at 406. Social Security

proceedings are not strictly adversarial; rather the Social Security Administration

provides an applicant with assistance to prove his claim. Id. AThese proceedings

are extremely important to the claimants, who are in real need in most instances

and who claim not charity but that which is rightfully due as provided for in

Chapter 7, Subchapter II, of the Social Security Act.@ Hess v. Secretary of Health,

Education and Welfare, 497 F. 2d 837, 840 (3d Cir. 1974). As such, the agency

must take extra care in developing an administrative record and in explicitly

weighing all evidence. Dobrowolsky, 606 F.2d at 406. Further, the court in

Dobrowolsky noted Athe cases demonstrate that, consistent with the legislative

purpose, courts have mandated that leniency be shown in establishing the

claimant=s disability, and that the Secretary=s responsibility to rebut it be strictly

construed.@ Id.

          B. Plaintiff’s Allegations of Error.

      Plaintiff has identified two alleged errors which require remand or reversal

of the Agency’s decision. We shall consider these in the order presented.

      1. Whether the ALJ’s RFC assessment adequately reflects the Plaintiff’s

         difficulties with concentration, persistence, and pace?

      As Plaintiff asserts, the ALJ determined that she has moderate difficulties in

maintaining concentration, persistence and pace. The Government argues “there is


                                          - 20 -
no per se rule that a moderate degree of limitation in a paragraph B criteria

automatically triggers findings of a particular work-related restriction; that is a

matter that depends upon the record before the ALJ and his analysis of it.” (Doc.

10 at 11). The Court does not quarrel with this assertion by the Government.

      The Government then points to the ALJ’s observation that she was

“generous” in limiting Plaintiff to simple instructions due to the fact that Plaintiff’s

treatment records did not support serious mental health deficits. Id. The ALJ’s

analysis on this point misses the mark. Dr. Albano-Aluquin’s assessment that

Plaintiff was limited in concentration, persistence, and pace was not predicated on

a finding of serious mental health problems. Rather, the assessment was based on

Dr. Albano-Aluquin’s opinion that Plaintiff’s physical pain would interfere with

her ability to maintain concentration, persistence and pace. (R. at 582). Thus, the

ALJ’s conclusion that mental deficiencies did not preclude Plaintiff from

performing occupations requiring only the ability to understand, remember, and

carryout simple instructions does not address the cause of Plaintiff’s limitations

(her level of physical pain) as determined by a medical expert. This is a fatal flaw

in the ALJ’s analysis because, as Plaintiff argues, limiting a claimant to the

performance of simple, repetitive tasks does not adequately account for moderate

restrictions in concentration, persistence, or pace. See, e.g. Chrupcala v. Heckler,

829 F.2d 1269, 1276 (3d Cir. 1987); Barry v. Astrue, 2007 WL 2022085 at 4



                                         - 21 -
(E.D.Pa. July 9, 2007; Steininger v. Barnhart, 2005 WL 2077375) E.D.Pa. July 9,

2007). See also, Mascio v. Colvin 780 F.3d 632, 638 (4d Cir. 2015).

      Given the fact that the ALJ acknowledged Plaintiff’s moderate difficulty

with concentration, persistence, and pace, each of the hypothetical questions

phrased to the vocational expert used an assumed RFC that did not adequately

reflect all the Plaintiff’s limitations as required by the law of the Third Circuit

Court of Appeals. A hypothetical question to a vocational expert must reflect all of

a claimant’s impairments. Burns v. Barnhart, 312 F.3d 113, 123 (3d Cir. 2002).

Because the ALJ’s hypothetical questions to the vocational expert did not do so,

Plaintiff’s assignment of error on this point must be credited.

     2. Whether the ALJ properly evaluated the opinion of Dr. Albano-

         Aluquin?

      The ALJ assigned only limited weight to Dr. Albano-Aluquin’s assessment

of Plaintiff’s medical impairments. This assessment included Dr. Albano-

Aluquin’s findings: that Plaintiff was incapable of performing even low stress jobs;

that Plaintiff’s physical impairments affected her ability to concentrate; that

Plaintiff would miss work more that four days each month; and that Plaintiff would

require five or more unscheduled breaks of five to ten minutes duration in each

eight hour workday. Under applicable regulations and the law of the Third Circuit

Court of Appeals, a treating medical source’s opinions are generally entitled to



                                          - 22 -
controlling weight, or at least substantial weight. See, e.g., Fargnoli v. Heckler,

247 F.3d 34, 43 (3d. Cir. 2001) (citing 20 C.F.R. § 404.1527(c)(2); and Cotter v.

Harris 642 F.2d 700, 704 (3d Cir. 1981). Sometimes called the “treating physician

rule), this principle is codified for cases, like the instant case, filed before March

27, 2017 at 20 C.F.R. 404.15279(c)(2). It is widely accepted in the Third Circuit.

Mason v. Shalala, 994 F.2d 1058 (3d Cir. 1993). The regulation addresses the

weight to be given to a treating source’s opinion: “If we find that a treating

source’s opinion on the issue(s) of the nature and severity of your impairment(s) is

well-supported by medically acceptable clinical and laboratory diagnostic

techniques and is not inconsistent with the other substantial evidence in your case,

we will give it controlling weight.” 20 C.F.R. § 404.1527(c)(2).

      A cardinal principle guiding disability eligibility determinations is that the

ALJ accord treating physicians’ reports great weight, especially when their

opinions reflect expert judgment based on continuing observation of the patient’s

condition over a prolonged period of time.” Morales v. Apfel, 225 F.3d 310, 317

(3d. Cir. 2000) (citations admitted); see also Brownawell v. Commissioner of

Social Security, 554 F.3d 352, 355 (3d. Cir. 2008).

      Nevertheless, relevant authority makes clear that a treating physician’s

opinion is not always or automatically entitled to controlling weight. While the

general principle that an ALJ need not cite every piece of relevant evidence in the



                                          - 23 -
record applies in the treating physician opinion context, the ALJ must adequately

explain the reasons for rejecting a treating physician’s opinion. Fargnoli, supra, at

42; see also Sykes v. Apfel, 228 F.3d 259, 266n.9 (3d. Cir. 2009). In choosing to

reject the treating physician’s assessment, an ALJ may not make “speculative

inferences from medical reports and may reject a treating physician’s opinion only

on the basis of contradictory medical evidence and not due to his or her own

credibility judgments, speculation, or lay opinion.” Morales, supra, at 317 (citing

Plummer v. Apfel, 186 F.3d 422, 429 (3d Cir. 1999). “Lay reinterpretation of

medical evidence does not constitute ‘inconsistent substantial evidence.’” Carver

v. Colvin, 216 WL 6601665 at *16 (M.D.Pa. September 14, 2016). Thus, a

reviewing court must disregard medical evidence cited as contradictory if it is, in

fact, merely lay reinterpretation or judgment rather than a finding by a qualified

medical professional.

      The fundamental problem here is that the ALJ did not rely on contradictory

medical evidence. Indeed, the ALJ referenced no medical evidence other than that

provided by plaintiff’s treating physicians, Dr. Vonah and Albano-Aluquin. These

physicians consistently made reference to Plaintiff’s chronic pain over a period of

more than three years. When a claimant testifies, as here, to the limiting effects of

pain stemming from established impairments of record, such complaints should not

be discounted without credible contrary medical evidence, Skyes v. Aplel, 228 F.3d



                                         - 24 -
259, 266 (3d Cir. 2000); see also Green v. Schweiker, 749 F.2d 1066, 1068 (3d Cir.

1984). Significantly, the ALJ’s decision to assign little weight to Dr. Albano-

Aluquin’s Medical Source Statement is absolutely unsupported by any

contradictory medical evidence. Rather, the ALJ’s rejection of Dr. Albano-

Aluquin’s assessment of Plaintiff’s physical limitations is founded upon precisely

the sort of “credibility judgments, speculation, or lay opinion” found wanting in

Morales, supra. Consequently, the Plaintiff’s assignment of error on this point must

also be credited.

      VIII. Conclusion.

      For the reasons stated above, this case will be remanded to the Agency for

further consideration to include an expansion of the record to obtain an assessment

of Plaintiff’s residual functional capacity by a consulting/examining physician and

such other proceedings as the Agency deems necessary. An Order to this effect

will be issued.




                                        - 25 -
- 26 -
